DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s reply filed on March 9, 2021. 
Claims 1, 3-14, and 16-26 are currently pending. 
Claims 2, 15, and 16-36 were previously canceled.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues Allison fails to disclose “a treatment plan generator configured to create a radiation treatment plan based at least in part on the imaging way point data (comprising a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, a desired image energy source position, or any combination of the foregoing, for imaging the patient)”. However, as noted in the previous Office action, Allison discloses a treatment plan generator configured to create a radiation treatment plan based at least in part on the imaging way point data in [0044]. The Examiner uses Saracen to teach the limitation of “a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, a desired image energy source position, or any combination of the foregoing, for imaging the patient”. 
Applicant further argues that Saracen fails to disclose a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, or a desired image energy source position. Applicant cites [0067] of Saracen to argue that Saracen teaches a user interface 
Applicant further argues that Saracen fails to disclose “creating a radiation treatment plan based on imaging way point comprising a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, a desired image energy source position, or any combination of the foregoing, for imaging the patient”. As noted in the previous Office action, the Examiner uses Allison to disclose creating the treatment radiation plan based at least in part on the imaging waypoint and the treatment data, and uses Saracen to teach the imaging waypoint data comprising a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, a desired image energy source position, or any combination of the foregoing, for imaging the patient. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 7 and 20, Applicant states that they agree with the Examiner that Allison does not disclose “the imaging waypoint data corresponds with a position at which to place a component for imaging the patient, and wherein the treatment plan generator is configured to create the radiation treatment plan by prescribing treatment energy to be delivered while the component is at the position, and wherein the radiation treatment plan is based at least in part on the imaging waypoint data and the treatment data”. However, as noted in the previous Office Action, the Examiner states that Allison ‘168 fails to disclose “wherein the treatment plan 
Applicant further argues that Allison ‘455 fails to teach “wherein the treatment plan generator is configured to create the radiation treatment plan by prescribing treatment energy to be delivered while the component is at the position”. Applicant argues that Allison ‘455s teaching of setting a total dose is completely from the prescribing treatment energy to be delivered while the component is at a certain position, and argues that the setting of the total dose has nothing to do with a position of a component for imaging. However, Allison ‘455 teaches creating a treatment plan by prescribing treatment energy while the component is at the position in [0026]. The Examiner uses Allison ‘168 to disclose the limitation of “wherein the imaging waypoint data corresponds with a position at which to place a component for imaging the patient” in [0036]-[0037] and [0040].
Applicant further argues “there is nothing in Allison'455 that discloses or suggests creating a treatment plan (by prescribing treatment energy to be delivered) based on any imaging waypoint data corresponding with a position at which to place a component for imaging a patient”. As noted in the previous Office action, the Examiner uses Allison ‘168 to disclose a treatment plan generator configured to create the radiation treatment plan based at least in part on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (U.S. 2007/0071168) in view of Saracen (U.S. 2005/0228255).
Regarding claim 1:
Allison discloses an apparatus for creating a radiation treatment plan for execution by a radiation treatment machine, comprising: 
a waypoint module (Fig. 6, 2010) configured to obtain imaging waypoint data representing imaging waypoints ([0036]-[0037] and [0040], couch position and imaging center found), the imaging waypoints at least partially defining one or more positions ([0036] and [0040], imaging center) for obtaining images of a patient during a treatment session ([0040], imaging center); 
a treatment trajectory module (Fig. 6, 2010) configured to obtain treatment data at least partially defining a beam-on direction ([0036] and [0040], repositioning radiation source); and

However, Allison fails to disclose wherein the imaging waypoint data comprises a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, a desired image energy source position, or any combination of the foregoing, for imaging the patient.
Saracen teaches wherein the imaging waypoint data comprises a user input ([0067]-[0070], user interface) indicating a desired gantry position, a desired couch position ([0069], patient alignment), a desired couch orientation ([0069], patient alignment), a desired image energy source position, or any combination of the foregoing, for imaging the patient ([0067], imaging system).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine treatment planning apparatus taught by Allison with the user input taught by Saracen in order to increase treatment plan accuracy by improving patient positioning (Saracen; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10:
The combination of Allison and Saracen discloses the apparatus of claim 1, wherein the treatment data defines a couch position (Allison; [0037], couch positions), a couch orientation, a treatment energy source position (Allison; [0038], radiation source position), or any combination of the foregoing, for delivering one or more treatment energies to the patient.
Regarding claim 11:

Regarding claim 12:
The combination of Allison and Saracen discloses the apparatus of claim 11, wherein the treatment trajectory module is configured to determine the set of possible trajectories based on collision avoidance (Allison; [0023], safe paths), imaging capability, or both.
Regarding claim 13:
The combination of Allison and Saracen discloses the apparatus of claim 11, further comprising a user interface (Saracen; [0067], user interface) for receiving a user input representing a selected one or more of the possible trajectories.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine treatment planning apparatus taught by Allison with the user input taught by Saracen in order to increase treatment plan accuracy by improving patient positioning (Saracen; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
Allison discloses a method for creating a radiation treatment plan for execution by a radiation treatment machine, comprising: 
obtaining imaging waypoint data representing imaging waypoints ([0036]-[0037] and [0040], couch position and imaging center found), wherein the imaging waypoints at least partially define one or more positions ([0036]-[0037] and [0040], couch position and imaging center found) for obtaining images of a patient; 

creating the radiation treatment plan based at least in part on the imaging waypoint data and the treatment data ([0044], optimized plan using couch position, direction and imaging centers).
However, Allison fails to disclose wherein the imaging waypoint data comprises a user input indicating a desired gantry position, a desired couch position, a desired couch orientation, a desired image energy source position, or any combination of the foregoing, for imaging the patient.
Saracen teaches wherein the imaging waypoint data comprises a user input ([0067]-[0070], user interface) indicating a desired gantry position, a desired couch position ([0069], patient alignment), a desired couch orientation ([0069], patient alignment), a desired image energy source position, or any combination of the foregoing, for imaging the patient ([0067], imaging system).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine treatment planning method taught by Allison with the user input taught by Saracen in order to increase treatment plan accuracy by improving patient positioning (Saracen; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 23:
The combination of Allison and Saracen discloses the method of claim 14, wherein the treatment data defines a couch position (Allison; [0037], couch positions), a couch orientation, a 
Regarding claim 24:
The combination of Allison and Saracen discloses the method of claim 14, further comprising determining a set of possible trajectories (Allison; [0044], optimized number of imaging centers and couch positions).
Regarding claim 25:
The combination of Allison and Saracen discloses the method of claim 24, wherein the set of possible trajectories is determined based on collision avoidance (Allison; [0023], safe paths), imaging capability, or both.
Regarding claim 26:
The combination of Allison and Saracen discloses the method of claim 24, further comprising receiving a user input representing a selected one or more of the possible trajectories (Saracen; [0060]-[0070], user inputted data).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine treatment planning apparatus taught by Allison with the user input taught by Saracen in order to increase treatment plan accuracy by improving patient positioning (Saracen; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (U.S. 2007/0071168; notated as Allison ‘168) in view of Saracen (U.S. 2005/0228255) as applied to claims 1 and 14 above, and further in view of Sheng (U.S. 2018/0043183).
Regarding claim 3:

However, the combination of Allison and Saracen fails to disclose wherein the treatment data defines a gantry angle or a range of gantry angles for an energy source to deliver treatment energies.
Sheng teaches wherein the treatment data defines a gantry angle ([0120], gantry angle) or a range of gantry angles for an energy source to deliver treatment energies ([0120], treatment plan with planned beams).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the treatment data of Allison and Saracen with the gantry angle taught by Sheng in order to reduce the risk of collision and reduce travel time (Sheng; [0093]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16:
The combination of Allison and Saracen discloses the method of claim 14, a gantry (Allison; Fig. 5).
However, the combination of Allison and Saracen fails to disclose wherein the treatment data defines a gantry angle or a range of gantry angles for an energy source to deliver treatment energies.
Sheng teaches wherein the treatment data defines a gantry angle ([0120], gantry angle) or a range of gantry angles for an energy source to deliver treatment energies ([0120], treatment plan with planned beams).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the treatment data of Allison and Saracen with the gantry angle taught by Sheng .
Claims 7-8, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (U.S. 2007/0071168; notated as Allison ‘168) in view of Allison (U.S. 2007/0189455; notated as Allison ‘455).
Regarding claim 7:
Allison ‘168 discloses an apparatus for creating a radiation treatment plan for execution by a radiation treatment machine, comprising: 
a waypoint module (Fig. 6, 2010) configured to obtain imaging waypoint data representing imaging waypoints ([0036]-[0037] and [0040], couch position and imaging center found), the imaging waypoints at least partially defining one or more positions ([0036] and [0040], imaging center) for obtaining images of a patient during a treatment session ([0040], imaging center); 
a treatment trajectory module (Fig. 6, 2010) configured to obtain treatment data at least partially defining a beam-on direction ([0036] and [0040], repositioning radiation source); and
a treatment plan generator configured (Fig. 6, 2010) to create the radiation treatment plan based at least in part on the imaging waypoint data and the treatment data ([0044], optimized plan using couch position, direction and imaging centers),
wherein the imaging waypoint data corresponds with a position at which to place a component for imaging the patient ([0036]-[0037] and [0040], couch position and imaging center found).

Allison ‘455 teaches wherein the treatment plan generator is configured to create the radiation treatment plan by prescribing treatment energy ([0026], treatment plan sets the energy level) to be delivered while the component is at the position ([0026], treatment plan sets the energy level).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the treatment planning apparatus of Allison ‘168 with the treatment plan generation taught by Allison ‘455 in order to minimize radiation exposure to surrounding tissue and critical anatomical structures (Allison ‘455; [0002]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
The combination of Allison ‘168 and Allison ‘455 discloses the apparatus of claim 7, further comprising a direction proposal generator (Allison ‘168; Fig. 6, 2010) configured to generate proposed directions where imaging is possible based on the treatment data (Allison ‘168; [0035], optimized treatment plans defines imaging centers where imaging occurs), wherein the waypoint module is configured to obtain the imaging waypoint data (Allison ‘168; [0035], optimized treatment plans using couch position and imaging center) based on one or more of the proposed directions (Allison ‘168; [0035], optimized treatment plans using SAD and imaging centers).
Regarding claim 20:

obtaining imaging waypoint data representing imaging waypoints ([0036]-[0037] and [0040], couch position and imaging center found), wherein the imaging waypoints at least partially define one or more configurations ([0036]-[0037] and [0040], couch position and imaging center found) for obtaining images of a patient; 
obtaining treatment data at least partially defining a beam-on direction ([0036]-[0037] and [0040], radiation source and couch position found); and 
creating the radiation treatment plan based at least in part on the imaging waypoint data and the treatment data ([0044], optimized plan using couch position, direction and imaging centers), 
wherein the imaging waypoint data corresponds with a position ([0036]-[0037] and [0040], couch position and imaging center found) at which to place component for imaging the patient ([0036]-[0037] and [0040], couch position and imaging center found),
However, Allison ‘168 fails to disclose wherein the created radiation treatment plan prescribes treatment energy to be delivered while the component is at the position.
Allison ‘455 teaches wherein the created radiation treatment plan prescribes treatment energy ([0026], treatment plan sets the energy level) to be delivered while the component is at the position ([0026], treatment plan sets the energy level).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the treatment planning method of Allison ‘168 with the treatment plan generation taught by Allison ‘455 in order to minimize radiation exposure to surrounding tissue 
Regarding claim 21:
The combination of Allison ‘168 and Allison ‘455 discloses the method of claim 20, further comprising generating proposed directions where imaging is possible based on the treatment data (Allison ‘168; [0035], optimized treatment plans defines imaging centers where imaging occurs), wherein the imaging waypoint data is obtained based on the proposed directions (Allison ‘168; [0035], optimized treatment plans using SAD and imaging centers).
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (U.S. 2007/0071168; notated as Allison ‘168) in view of Allison (U.S. 2007/0189455; notated as Allison ‘455) as applied to claims 8 and 21 above, and further in view of Saracen (U.S. 2005/0228255).
Regarding claim 9:
The combination of Allison ‘168 and Allison ‘455 discloses the apparatus of claim 8.
However, the combination of Allison ‘168 and Allison ‘455 fails to disclose further comprising a user interface configured to receive a user input indicating a selected one of the proposed directions, wherein the waypoint module is configured to obtain the imaging waypoint data based on the user input.
Saracen teaches further comprising a user interface ([0060]-[0070], user interface) configured to receive a user input indicating a selected one of the proposed directions ([0060]-[0070], user interface receives user adjusted system parameter), wherein the waypoint module is configured to obtain the imaging waypoint data based on the user input ([0060]-[0070], user selects imaging parameters).

Regarding claim 22:
The combination of Allison ‘168 and Allison ‘455 discloses the method of claim 21.
However, the combination of Allison ‘168 and Allison ‘455 fails to disclose further comprising receiving a user input indicating a selected one of the proposed directions, wherein the imaging waypoint data is obtained based on the user input.
Saracen teaches further comprising receiving a user input indicating a selected one of the proposed directions ([0060]-[0070], user interface receives user adjusted system parameter), wherein the imaging waypoint data is obtained based on the user input ([0060]-[0070], user selects imaging parameters).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine treatment planning method taught by Allison ‘168 and Allison ‘455 with the user input taught by Saracen in order to increase treatment plan accuracy by improving patient positioning (Saracen; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 4-6, and 17-19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Allison (U.S. 2007/0071168).
Regarding claim 4:
Allison discloses an apparatus for creating a radiation treatment plan for execution by a radiation treatment machine, comprising: 
a waypoint module (Fig. 6, 2010) configured to obtain imaging waypoint data representing imaging waypoints ([0036]-[0037] and [0040], couch position and imaging center found), the imaging waypoints at least partially defining one or more positions ([0036] and [0040], imaging center) for obtaining images of a patient during a treatment session ([0040], imaging center); 
a treatment trajectory module (Fig. 6, 2010) configured to obtain treatment data at least partially defining a beam-on direction ([0036] and [0040], repositioning radiation source); and
a treatment plan generator configured (Fig. 6, 2010) to create the radiation treatment plan based at least in part on the imaging waypoint data and the treatment data ([0044], optimized plan using couch position, direction and imaging centers),
wherein the imaging waypoints represented by the imaging waypoint data corresponds with a number of imaging configurations ([0036], multiple imaging centers).
However, Allison fails to disclose wherein the treatment plan generator is configured to create the radiation treatment plan by maintaining the number of configurations.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 5-6 are allowable by virtue of their dependency. 
Regarding claim 17:
Allison discloses a method for creating a radiation treatment plan for execution by a radiation treatment machine, comprising: 

obtaining treatment data at least partially defining a beam-on direction ([0036]-[0037] and [0040], radiation source and couch position found); and 
creating the radiation treatment plan based at least in part on the imaging waypoint data and the treatment data ([0044], optimized plan using couch position, direction and imaging centers),
wherein the imaging waypoints represent by the imaging waypoint data corresponds with a number of imaging configurations ([0036], multiple imaging centers).
However, Allison fails to disclose wherein the act of creating the radiation treatment plane comprises maintain the number of imaging configurations. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 18-19 are allowable by virtue of their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otto (U.S. 2010/0020931)- Radiation treatment planning apparatus that optimizes the treatment plan based on image data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884